(Por la Corte, a propuesta del Juez Presidente Sr. del Toro.)
Por Cuanto, interpuesta apelación en este caso para ante la Corte .de Circuito del Primer Circuito de los Estados Unidos, se solicitó .una orden de “supersedeas” que fué dictada el 26 de diciembre de 1931 fijándose en seis mil dólares la fianza que debía prestar el ape-lante ; y
Por Cuanto, el 4 de febrero actual la parte apelada presentó una moción solicitando que se remitiera el mandato a la Corte inferior por . no haber prestado la fianza fijada el apelante, y señalada la vista de dicha moción para el 15 de febrero sólo compareció el apelado:
Por TANTO, habiendo dejado el ¿pelante de cumplir con la condi-■ción que se le impusiera para ordenar la paralización de la ejecución '"de la sentencia, hágase como propone el apelado, esto es, remítase -'el mandato al tribunal sentenciador